Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 11 June 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson June 11th 1814

With pleasure I congratulate My Dear Brothers & Sister, upon the agreeable prospect they have of seeing an amiable & beloved Grand-duaghter, eligibly settled in a worthy family, & with a Partner who I hope will have sagacity & goodness sufficent to duly estimate her real Excellence. It was said of Miss Caroline, by a Lady, who I presume you will allow to have some skill in determining female propriety, & merit, that upon close observation in a variety of trying & different scenes, where filial, & social duties were called into view, that she never saw in her either too Little, or too much—but, a correctness of habit, & manners as indicated a magnitude of Soul, swayed by higher motives than the applause of her fellow-mortals—And though you may feel the loss of her pleasant, & grateful attentions; yet you cannot hessitate joyfully to bestow this Jewel of incalculable Worth, & place it under the care, & protection of a man of merit, & of her choice—
If you have made proper Inspection, & are satisfied as to The Character of the Gentleman, of what benefit can delay be—as Uncle Selby says—“away with whims, & formalities, & set an early Day,” & let the fond mothers wishes be gratified, by, letting her Son, present her with a most amiable Daughter—who I think will “study household good”—& (by a thousand tender assiduities), “make Man’s home, his cheif Delight”—Enquire at the Damsels mouth;— If she smiles consent, you surely will let her go, & will not forbear accompaning her with your fervent blessing—It will be one anxiety less, One weighty Care, lightened from the pillow of your declining years—though it may be at an earlier period than you prefered—
I too, my Sister, could wish to have the priviledge which our Father so highly enjoyed, & have my young Nieces, with their destined Partners visit me before they are established in a family & at a distance, where it is probable I shall never see them more.—But whether I have that pleasure or not, I proffer my fullest Blessing, & best wishes, which are all included in saying, may she be as lovely & discreet as her Mother,—& as her Grandmother shone in a large, & extended orbit, distinguished in every domestic, relative, & social Virtue—
I hope my Cousin Susan’s Muse, will so warm & inspire her fancy, as that she will write an Epithalamium upon this interresting, & agreeable occasion,—& send to her Aunt Peabody—
June 13th.
I intended this Letter should have been conveyed by last Saturday’s mail—Had not the company of Mrs Gray, & her two Daughters prevented my finishing it. I should presented you with small dish of Politicks, cooked perhaps, more to my own Taste than yours—You know I am not very critical or exact, therefore can swallow any thing that will fatten the Body, that is not poison, or ruinous to the Constitution; Or, I can fast, or submit to as strict a regimen, if necessity demands, or the exigences of my State requires, as any monastick, or Patriot whatever—But I cannot bear to have bitter Draughts filtred by a wild imagination, imposed upon me by an unskillful hand, who has evidently departed from the practice of his wife Predecessors, & addapted a System, which irratates the Nerves, weakens the Sinews, gnaws the vitals, & drains the best Blood, ‘till the whole fabrick totters to its Base—
Mrs Gray, informed me that last thursday was the Day appointed for the celebration of Mr Pitmans, & our dear Cousin Hannah Smith’s nuptials—I hope neither of the parties rued—will have occasion to like the poor forlorn, solitary Irish man, or will have occasion to—
Mr Peabody, & my Daughter join in wishing, to have their kind regards accepted by you, & your dear family—I hope before this your Son, upon whom the yoke of Sickness is heavily laid, has fully recovered—I am grieved that he, & the family have so often been thus afflicted—
May you all be happy, is the wish of / thy affectionate Sister

Elizabeth Peabody—